Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 1 of 32




      EXHIBIT “1”
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 2 of 32



                           ICE KROME SERVICE PROCESSING CENTER

                                           MIAMI FLORIDA

                                        AKAL SECURITY INC.

              NATIONAL UNION OF SECURITY OFFICERS & GUARDS (NUSOG)

                          (full time and part time Detention Officers)

                                        Effective July 1,2017

                                              2017-2020


  UNION CONTACT: Gerard Jones            Title: President, Intl

  PHONE: 718-291-3498 ex-661

  EMAIL: gjones@nusog.org

  LOCAL: All Full and Part Time Detention Officers

  Union Address: 148-06 Hillside Avenue, Jamaica, New York 11435



  COMPANY PERSON WHO NEGOTIATED CONTRACT: Akima                   SIGNED BY: DON REHM

  PHONE: 505-690-7020

  EMAIL: drehm@akalglobal.com



  PROJECT MANAGER (AKIMA): Michelle Jones

  PHONE: 305-207-2061

  EMAIL: mjones@thecogargroup.com



  PROJECT MANAGER (AKAL): Joseph Olmedo

  PHONE: 305-207-5104, CELL 505-944-5058

  EMAIL: jolmedo@akalsecurity.com

  FACILITY ADDRESS: 18201 S.W. 12th Street, Miami Florida 33194
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 3 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 4 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 5 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 6 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 7 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 8 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 9 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 10 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 11 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 12 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 13 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 14 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 15 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 16 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 17 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 18 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 19 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 20 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 21 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 22 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 23 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 24 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 25 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 26 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 27 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 28 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 29 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 30 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 31 of 32
Case 1:20-cv-23151-BB Document 1-1 Entered on FLSD Docket 07/29/2020 Page 32 of 32
